DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/696,897  filed on 03/17/2022. Claims 1-9 are pending. 

Pro Se applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

See below for Assistance:
Contact the Pro Se Assistance Program
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: innovationdevelopment@uspto.gov (link sends e-mail)
Toll free phone number: 1-866-767-3848
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
This application repeats a substantial portion of prior Application No. 16/984,127, filed 08/03/20202, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160305496).
Regarding claim 1, Liu discloses an interior clutch-used (1, fig. 1, 7-8) control mechanism comprising: 
a driving rod (B) being installed on a center shaft (10) of an internal clutch (1); (see fig.1)
5a control claw actuating seat (391) and a rotation ring (3) being installed at an outer side of the center shaft (10); the rotation ring (3) being used as a power rotation unit; the control claw actuating seat (391) being positioned at a center of the rotation ring (3); the control claw actuating seat (391) being fixed on the outer side of the center shaft (10, fig. 8 shows the seat 391 is fixed to housing which is nothing but the shaft as best understood by fig. 1); (see fig. 7-8, para 31-33)
10an inner side of the rotation ring (3) being installed with a plurality of claw shafts (31) for being assembled to a plurality of upper planet power ratchet claws (32) and a plurality of lower planet power ratchet claws (33); each of the upper planet power ratchet claws (32) being connected to a respective one claw shaft (31); each of the lower planet power ratchet claws 15(33) being connected to a respective one claw shaft (31); 
a ratchet claw returning spring (34) surrounding an outside of the claw shafts (31); 
a ratchet claw control panel (35) being installed at an inner side of the upper planet power ratchet claws (32) and the lower planet power ratchet 20claws (33); the ratchet claw control panel (35) being used as a linking device; the ratchet claw control panel (35) being installed with a plurality of left control claws (36) and a plurality of right control claws (37) and a plurality of controlling claw shafts (39); each of the left control claws (36) being connected to a respective one controlling claw shaft (39); each of the 25right control claws (37) being connected to a respective one controlling claw shafts (39); and
 a claw returning spring (38) being installed at an inner side of the controlling claw shafts (39); the left control claws (36) and the right control claws (37) being positioned and installed on the ratchet claw control panel 30(35) and driving the ratchet claw control panel (35) to rotate relative to the 14rotation ring (3).
 (please note: the claws are two pair structure as illustrated in fig. 6, see para 29, each embodiment has similar number of claws)
 Regarding claim 2, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 7-8) as claimed in claim 1, wherein initially, the driving rod (B) is at a left side of the control claw actuating seat (391) and is filled into a notch (see the annotated fig. A below) of the control claw 5actuating seat (391); as a result, one of the left control claws (36) is supported and thus does not engaged with the control claw actuating seat (391), while other left control claws (36) and the right control claws (37) contact a surface of the control claw actuating seat (391); at this moment, the upper planet ratchet claws (32) opens and the right control claws (37) 10closes; (see fig. 8, para 31)
wherein the action for closing the upper planet power ratchet claw (32) is that the driving rod (B) moves transversally from a position locating one of the left control claws (36) to a position locating one of the right control claws (37); at this moment, the driving rod (B) does not support the one of 15the left control claws (36) and is engaged with the notch of the control claw base (391); therefore, the ratchet claw control panel (35) is fixed on the rotation ring (3) and rotates with respect to the rotation ring (3); and rotation of the ratchet claw control panel (35) causes the upper planet power ratchet claw (32) closes; then the one of the left control claws (36) 20leaves by the action of the rotation ring (3) which rotates so as to leave from the notch of the control claw actuating seat (391), while the one of the right control claws (37) moves to the notch of the control claw actuating seat (391) to be supported by the driving rod (B). (see fig. 8, para 32-33)


    PNG
    media_image1.png
    458
    663
    media_image1.png
    Greyscale

			Fig. A: Annotated fig. 8 of Liu
Regarding claim 3, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 7-8) as claimed in claim 1, wherein the plurality of claw shafts (31) are four claw shafts (31); the plurality of upper planet power ratchet claws (32) are two upper planet power ratchet claws (32); and the plurality of lower planet power ratchet claws (33) are two lower planet power ratchet claws (33). (please note: the claws are two pair structure; for example, as illustrated in fig. 6, see para 29, each embodiment has similar number of claws)
Regarding claim 4, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 7-8) as claimed in claim 1, wherein the plurality of left control claws (36) are two left control claws 15(36); and the plurality of right control claws (37) are two right control claws (37) and the plurality of controlling claw shafts (39) are four controlling claw shafts (39). (Please note: the claws are two pair structure as illustrated in fig. 6, see para 29, each embodiment has similar number of claws)
Regarding claim 5, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1,  5wherein the center shaft (10) has at least one guide recess (101) for receiving the driving rod (B). (see fig. 1)
Regarding claim 6, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 7-8) as claimed in claim 1, wherein an end of each of the upper planet power ratchet claws (32) forms a cam (see the annotated fig. A above).
Regarding claim 7, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 5, wherein an outer side of the control claw actuating seat (391) forms a notch (see the annotated fig. A above) for engaging the driving rod (B) or each of the left control claws (36).
Regarding claim 8, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1, wherein the control claw actuating seat (391) forms a center through hole (has no character numeral); an end of the driving rod (B) is positioned at the center through hole 15of the control claw actuating seat. (see fig. 7)
Regarding claim 9, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 8, wherein the end of the driving rod B forms a protruded portion (see fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art disclosed in the attached "Notice of References Cited" set forth systems that utilize various aspects of the claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655